Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/21/2022.
3.	Claims 1 and 4-11 are currently pending in this Office action.
4.	The claim objection made in the prior Office action is withdrawn.

Allowable Subject Matter
5.	Claims 1 and 4-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 4-11, the prior art fails to disclose or make obvious, neither singly nor in combination, a method of synchronizing updates to a shared versioned file system from a local filer server, the local filer server running a local version of the shared versioned file system comprising the features of partitioning contents of a directory into a dynamic number of shards by applying an extendible hashing function that generates a maximally-extended radix tree per a configurable maximum depth, wherein a shard is a portion of a sub-directory of the directory, the portion being less than the sub-directory as a whole, the maximally-extended radix tree having a set of leaves, wherein the shards are of predefined size based on a number of entries in the directory, wherein information about the shards is represented by shard counters corresponding to leaves of the maximally-extended radix tree, and
wherein a structure of the radix tree is adjusting by tracking the shard counters and selectively applying a list of shard counter differentials; receiving one or more requests from the local file server to update one of more of the shards in a cloud data store; and updating one or more shards in the cloud data store in response to receipt of the requests in the manner recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161